Filed 5/18/22 In re A.H. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE



 In re A.H., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                                       G060339
      Plaintiff and Respondent,
                                                                       (Super. Ct. No. 19DL0565)
           v.
                                                                       OPINION
 A.H.,

      Defendant and Appellant.


                   Appeal from an order of the Superior Court of Orange County, Lewis W.
Clapp, Judge. Affirmed.
                   Marta I. Stanton, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters and Julie L. Garland,
Assistant Attorneys General, Heather B. Arambarri and Steve Oetting, Deputy Attorneys
General, for Plaintiff and Respondent.
                                             *               *               *
               A.H. (Minor) pleaded guilty to three counts of robbery (Pen. Code, §§ 211,
212.5, subd. (c); counts 1 through 3), one count of attempted robbery (Pen. Code, §§ 664,
211, 212.5, subd. (c); count 4), and one count of street terrorism (Pen. Code, § 186.22,
subd. (a); count 5). Minor also admitted counts 1 through 4 were committed for the
benefit of a criminal street gang (Pen. Code, § 186.22, subd. (b)).
               The court declared Minor to be a ward of the court and placed him on
probation with a variety of terms and conditions, including he pay $14,042 in restitution
to the victims. This included restitution for therapy sessions attended by the mother and
brother of one of the victims and the mother of another victim.
               On appeal, Minor contends the court erred by ordering restitution for the
full amount of therapy sessions attended by the three family members. Among other
things, he argues the court found the full amount of therapy was excessive but still
awarded the full amount of restitution. We disagree and affirm the order.


                                          FACTS


The Incident
               In February 2019, four victims were walking outside when someone in a
passing vehicle threw a water bottle at them. The vehicle drove away but returned after
the victims reached an elementary school. Five male suspects exited the vehicle, walked
up to the victims, and asked whether they were from “Wicked Mind,” presumably a
criminal street gang. They then demanded the victims give them their property.
               Minor told the police he was present during the incident. He claimed he
stood by the vehicle while the other suspects approached the victims and demanded their
property. Upon searching Minor’s bedroom, officers found one of the victim’s cell
phones.



                                             2
              Minor ultimately pleaded guilty to taking cell phones from three victims
and attempting to take a cell phone from a fourth victim. He also admitted he was a
member of a criminal street gang and committed the charged crimes for the benefit of, at
the direction of, or in association with the criminal street gang.


The Restitution Hearing
              In June 2021, the court held a restitution hearing and heard testimony from
M.H. and O.H., the mother and 11-year-old brother of one of the victims, and M.C., the
mother of another victim.
              M.H. testified her son, one of the victims, was scared and did not want to
go outside because of the incident. Both she and her son attended separate therapy
sessions. M.H. talked about her feelings with the therapist and believed she attended 30
sessions. Her son attended 40 sessions. When asked if she “went to as many therapy
sessions as [the] therapist indicated [she] could,” she responded, “Yes.” She also testified
she spoke about various topics with the therapist. O.H., the brother of one of the victims,
testified he spoke about the robbery with his mother, M.H., and some family members.
              M.C. testified she attended therapy sessions but could not remember if she
attended 15 or 30 sessions. She discussed the robbery during each session “almost the
whole time” and felt better after each session.
              After the hearing, the court made certain statements that are central to this
appeal. The court stated it could not “substitute [its] judgment for that of the therapist”
with respect to how many therapy sessions were needed. The court also emphasized
M.H. “was actually near tears testifying” and looked like “she still needs therapy . . . .”
The next day, the court stated M.H. “needed a lot of therapy,” but the court was “not
convinced that she needed to go for the full amount [of therapy sessions] that . . . she was
being told to go to.” The court added: “And the same applies to [M.C.]” But the court
noted both mothers were afraid, affected by the incident, and needed therapy. The court

                                              3
concluded it would cut off any therapy occurring after March 2020, which was roughly a
year after the incident. The court explained: “That doesn’t reduce it by much. And I got
to say that that’s not my goal here, to reduce it. My goal is to just try to figure out what is
the fair amount to reimburse the people for the therapy.”


The Court’s Restitution Order
              The court ultimately awarded $14,042 in restitution as follows: (1) $198
and $479 for the two stolen cell phones; (2) $3,240 for one victim’s therapy; (3) $3,240
for the other victim’s therapy; (4) $2,106 for O.H.’s therapy; (5) $2,349 for M.H.’s
therapy; and (6) $2,430 for M.C.’s therapy.
              The court’s decision to cut off any therapy occurring after March 2020
affected the restitution amount for O.H. but not M.H. or M.C. The court reduced the
amount of therapy for O.H. from $2,430 to $2,106.


                                       DISCUSSION


              Minor contends the court erred by ordering restitution for the full amount of
therapy sessions attended by O.H., M.H., and M.C., but he does not challenge the
restitution for the cell phones or therapy sessions attended by the two direct victims.
According to Minor, the court expressly found the full amount of therapy sessions for the
victims’ family members was excessive and not warranted. He also relies on various
testimony to suggest the court overstated the amount of restitution. For the reasons
below, the court did not err.


Applicable Law and Standard of Review
              Crime victims are entitled to restitution for losses suffered because of a
criminal act. (Cal. Const., art. I, § 28, subd. (b)(13).) Welfare and Institutions Code

                                              4
section 730.6 “governs restitution in cases where a minor is adjudicated a ward of the
                                1
court pursuant to section 602.” (In re M.W. (2008) 169 Cal.App.4th 1, 4.) The statute
“parallels Penal Code section 1202.4, which governs adult restitution.” (Ibid.)
              Section 730.6, subdivision (h)(1) provides in relevant part: “Restitution . . .
shall be imposed in the amount of the losses, as determined . . . . The court shall order
full restitution unless it finds compelling and extraordinary reasons for not doing so, and
states them on the record.” Courts do not consider a minor’s inability to pay when
determining the amount of restitution. (Ibid.) “A restitution order . . . to the extent
possible, . . . shall be of a dollar amount sufficient to fully reimburse the victim or victims
for all determined economic losses incurred as the result of the minor’s conduct for which
the minor was found to be a person described in Section 602.” (Ibid.)
              Under section 730.6, subdivision (h), the trial court can award restitution to
the direct victim’s family members. (In re Scott H. (2013) 221 Cal.App.4th 515, 522-
524.) Compensable losses also include the cost of mental health services even though
this category is not specifically enumerated in the statute. (In re M.W., supra, 169
Cal.App.4th at p. 6.) We review the court’s restitution order for abuse of discretion.
(People v. Foalima (2015) 239 Cal.App.4th 1376, 1395.)


The Court Did Not Abuse Its Discretion
              Relying on the court’s comments after the restitution hearing, Minor
contends the court “abused its discretion [by] arbitrarily awarding the full amount of
restitution for the family members’ therapy after specifically finding . . . the full amount
of therapy was excessive and not warranted.” Minor emphasizes the court questioned
whether the two mothers needed to go to all of their therapy sessions but still awarded the

              1
               All further statutory references are to the Welfare and Institutions Code
unless otherwise stated.


                                              5
full amount of restitution. But Minor acknowledges the court reduced the amount of
restitution for O.H. from $2,430 to $2,106.
              Contrary to Minor’s assertion, the court never found the full amount of
therapy was “excessive and not warranted.” While the court stated it was “not
convinced” the two mothers had to attend all of the therapy sessions, it previously stated
it was not in a position to second-guess the therapist’s judgment. The court even
suggested M.H. looked like she still needed additional therapy. Regardless, the court
ultimately limited the amount of restitution to therapy received within roughly a year
from the incident. This reduced the amount of therapy for O.H. by over $300. Minor
presents no evidence to suggest the court abused its discretion by deciding to limit
restitution to therapy sessions occurring as of March 2020.
              Minor also claims the court overstated the amount of restitution because
M.C. testified that she discussed the incident at 15 therapy sessions (not 30 sessions).
Not true. M.C. testified she could not remember if she attended 15 or 30 sessions but
discussed the robbery during each session “almost the whole time.” Documented records
provided the court with further details of M.C.’s therapy sessions, and Minor does not
suggest those documents establish M.C. attended only 15 therapy sessions.
              Finally, Minor argues O.H. testified he did not discuss the incident with the
therapist. But Minor’s counsel never asked O.H. if he spoke to the therapist about the
incident. Instead, Minor’s counsel asked if O.H. “talked to anybody about [the]
incident.” O.H. responded that he spoke to his mother. When asked if he talked to
anybody else, he responded, “No.” After Minor’s counsel asked if he had only talked to
his mother about the incident, O.H. added that he spoke to a few family members. Given
O.H.’s young age and conflicting responses, the court could properly rely on other
evidence suggesting he spoke to the therapist about the incident. Indeed, various
documents indicate O.H. attended therapy as a result of the incident. As the People note,



                                              6
there was no evidence establishing the therapist used the incident as a ruse to provide
therapy for another purpose.
              For the foregoing reasons, Minor fails to show the court’s ruling exceeded
the bounds of reason. (In re M.W., supra, 169 Cal.App.4th at p. 6 [“courts must order
full restitution to victims of crimes for all economic losses except where compelling and
extraordinary reasons exist”].)


                                       DISPOSITION


              The order is affirmed.


                                                 SANCHEZ, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                             7